Citation Nr: 0108812	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an original compensable evaluation for 
endocervical stenosis as a residual of gynecological 
cryosurgery.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and December 1999 rating 
determinations of the Ft. Harrison Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board notes that in May 1996, the RO denied service 
connection for abnormal pap and gynecological mutilation due 
to cryosurgery.  The veteran subsequently perfected her 
appeal on this issue.  In May 1998, the Board remanded this 
matter for additional development.  Following the additional 
development, the RO, in an April 1999 rating determination, 
granted service connection for endocervical stenosis as a 
residual of gynecological cryosurgery.  In June 1999, the 
veteran filed a notice of disagreement with the assigned 
disability evaluation and subsequently perfected her appeal 
with regard to this issue.  

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected her appeal, the 
propriety of the ratings during the time period from the date 
of receipt of the original claim through the point in time 
when a final resolution was reached, is currently before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. 
West, 12 Vet. App. 119 (1999).  Although the RO had not 
evaluated the veteran's claim in light of Fenderson, the 
Board finds that there has been no due process violation.  
That is, the veteran was aware of what evidence was required 
for a higher rating.


REMAND

As to the veteran's claim for an increased evaluation for her 
service-connected endocervical stenosis as a residual of 
gynecological cryosurgery, the Board notes that the veteran 
has been afforded several VA examinations during the course 
of her appeal.  However, the results obtained from these 
examinations are insufficient to properly evaluate the 
veteran's claim as it does not contain information regarding 
the type of, or the amount of, treatment required for her 
service-connected disorder.  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As to the veteran's claim of service connection for PTSD as 
secondary to her service-connected gynecological cryosurgery 
the Board notes that service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that when a service-connected 
disability aggravates but is not the proximate cause of a 
nonservice-connected disability, the veteran is entitled to 
service connection for the portion of the severity of the 
nonservice-connected disability that is attributable to the 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the veteran has not been 
afforded a VA psychiatric examination during the course of 
her appeal.  

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for PTSD, cervical stenosis, or 
other gynecological problems.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records it is unsuccessful 
in obtaining.

3.  The veteran should be afforded a 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorders, including PTSD, 
determined to be present.  The examiner 
must review the claims file including a 
copy of this remand prior to completion 
of the examination.  Any further 
indicated special studies to include 
psychology studies and PTSD sub scales 
should be conducted. 

The examiner should report all Axis I and 
II diagnoses present, if any, discuss any 
psychosocial stressors, and resolve any 
conflicts found between the findings and 
the diagnostic findings noted in the 
evidence associated with the claims file.  
If the examiner diagnoses PTSD, the 
examiner should specify the stressor or 
stressors that support that diagnosis.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  The examiner is also 
specifically requested to render an 
opinion as to whether any current 
psychiatric disorder that is present is 
as least as likely as not related to the 
veteran's service-connected endocervical 
stenosis as a residual of the 
gynecological cryosurgery.  The examiner 
is requested to give a complete detailed 
rationale for each opinion that is 
rendered.

4.  The veteran should be scheduled for a 
gynecological examination to determine 
the current severity of her service-
connected endocervical stenosis as a 
residual of gynecological cryosurgery.  
The examiner should be provided with the 
claims folder for review.  All indicated 
tests should be accomplished.  The 
examiner should comment as to whether the 
veteran's service-connected endocervical 
stenosis as a residual of gynecological 
cryosurgery is mild, moderate or severe 
in nature.  The examiner should also 
comment as to whether the disability is 
manifested by symptoms that require 
continuous treatment and, if so, whether 
the symptoms are controlled by continuous 
treatment.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
to the extent possible.  If an 
examination is provided, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed necessary, in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for PTSD, considering 
38 C.F.R. § 3.310 and the holding in 
Allen, and entitlement to an original 
compensable evaluation for endocervical 
stenosis as a residual of gynecological 
cryosurgery with consideration of the 
newly enacted legislation. 

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO; however, the veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


